Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 13 October 1784
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Dear Sir
Eppington October. 13. 1784

Its impossible to paint the anguish of my heart on this melancholy occasion. A most unfortunate Hooping cough has deprived you, and us of two sweet Lucys, within a week. Ours was the first that fell a sacrifice. She was thrown into violent convulsions linger’d out a week and then expired. Your dear angel was confined a week to her bed, her sufferings were great though nothing like a fit. She retain’d her senses perfectly, calld me a few moments before she died, and asked distinctly for water. Dear Polly has had it most violently, though always kept about, and is now quite recovered. My heart shudders for my poor Bolling, who is reduced to a skeleton, and the cough still very obstinate. Life is scarcely supportable under such severe afflictions.
Be so good as to remember me most affectionately to my dear Patsy, and beg she will excuse my not writing until the gloomy scene is a little forgoten. I sincerely hope you are both partaking of every thing that can in the smallest degree entertain, and make you happy. Our warmest affections attend you both. Your sincere friend,

E Eppes

